The appellant was convicted in the District Court of Victoria County for unlawfully aiding a prisoner to escape from custody of an officer and his punishment assessed at two years in the penitentiary.
The record is before us without any bills of exception. It appears that the term of the district court in which the appellant was convicted adjourned on the 28th day of May, 1925, and he Was allowed ninety days within which to prepare and file a statement of facts. There appears what purports to be a statement of facts filed in the district court of said county on October 12, 1925, forty-four days after the time had elapsed for filing same. There is not sufficient excuse or reason shown in the record which would authorize this court to consider a statement of facts filed after the time had expired allowed by law and under the Statutes and the decisions of this court, we are precluded from considering the same. Hart v. S. 83 Tex. Crim. 87; Vastine v. S., 84 Tex.Crim. Rep.. The indictment and charge of the court being regular and there being no error of record shown, we are of the opinion that the judgment of the trial court should be affirmed and it is accordingly so ordered.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.